--------------------------------------------------------------------------------

Exhibit 10.7
BIOTIME, INC.
2002 STOCK OPTION PLAN




ARTICLE I
GENERAL




1.              PURPOSE


This BioTime, Inc. Stock Option Plan (the “Plan”) is intended to increase
incentive and to encourage stock ownership on the part of selected key officers,
directors, employees, consultants, professionals, and other individuals whose
efforts may aid BioTime, Inc., a California corporation (the “Company”) or any
other corporations that are or which may become subsidiaries or a parent of the
Company.  Except where the context obviously requires otherwise, as used in this
Plan, the term “Company” includes BioTime, Inc., a California corporation, and
any corporation that is or becomes a parent or subsidiary, as defined in Section
425 of the Internal Revenue Code of 1986, as amended (the “Code”), of BioTime,
Inc.  It is intended that certain options granted pursuant to the Plan shall
constitute incentive stock options within the meaning of Section 422(b) of the
Code and that certain other options granted pursuant to the Plan shall not
constitute incentive stock options (“nonqualified stock options”).


2.              ADMINISTRATION


The Plan shall be administered by the Company’s Board of Directors (the “Board”)
or, in the discretion of the Board, by a committee (the “Committee”) of not less
than two members of the Board.  The Committee’s interpretation and construction
of any term or provision of the Plan or of any option granted under the Plan
shall be final, unless otherwise determined by the Board, in which event such
determination by the Board shall be final.  The Committee may from time to time
adopt rules and regulations for carrying out this Plan and, subject to the
provisions of this Plan, may prescribe the form or forms of the instruments
evidencing any option granted under this Plan.  No member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any option granted, or with respect to any shares sold under any
restricted stock purchase agreement, under the Plan.


Subject to the provisions of this Plan, the Board or the Committee shall have
full and final authority in its discretion to select the eligible persons to
whom options are granted or shares are sold under restricted stock purchase
agreements, to grant such options and to sell shares as provided in this Plan,
to determine the number of shares to be subject to options or sold pursuant to
restricted stock purchase agreements, to determine the exercise prices of
options or purchase prices of shares under restricted stock purchase agreements,
the terms of exercise of options, expiration dates of options, and other
pertinent terms and provisions of options and restricted stock purchase
agreements.  The Board may delegate to the Committee the power to make all
determinations with respect to the Plan, or may delegate to the Committee only
certain aspects of Plan administration, such as selecting the eligible persons
to whom options will be granted, or decisions concerning the timing, pricing,
and amount of a grant or award of options or sale of shares under restricted
stock purchase agreements.

 
 

--------------------------------------------------------------------------------

 

3.              ELIGIBILITY


Subject to Section 2 of this Article I, the persons who shall be eligible to
receive options  or to purchase shares under restricted stock purchase
agreements under the Plan shall be such officers, employees, directors,
consultants, professionals, and independent contractors of the Company as the
Board of Directors or the Committee may select.  Eligible persons who are not
also salaried employees of the Company shall be eligible to receive nonqualified
stock options (but such persons shall not be eligible to receive incentive stock
options).


4.              SHARES OF STOCK SUBJECT TO THE PLAN


The shares that may be issued under the Plan shall be authorized and unissued or
reacquired common shares, no par value, of the Company (the “Shares”).  The
aggregate number of Shares which may be issued under the Plan shall not exceed
1,000,000, unless an adjustment is required in accordance with Article III.


5.              AMENDMENT OF THE PLAN


The Board may, insofar as permitted by law, from time to time, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever, except
that no such amendment shall alter or impair or diminish any rights or
obligations under any option theretofore granted or under any restricted stock
purchase agreement executed under the Plan, without the consent of the person to
whom such option was granted or Shares were sold, except as permitted under
Section 8 of this Article I.   Without further shareholder approval, no such
amendment shall increase the number of shares subject to the Plan (except as
authorized by Article III), change the designation in Section 3 of Article I of
the class of persons eligible to receive options or purchase Shares under the
Plan, extend the term during which options may be exercised, or extend the final
date upon which options under the Plan may be granted or Shares may be sold
under restricted stock purchase agreements.


6.              APPROVAL OF SHAREHOLDERS


All options granted under the Plan before the Plan is approved by affirmative
vote of the holders of a majority of the voting shares of the Company present
and eligible to vote at the next meeting of shareholders of the Company, or any
adjournment thereof, shall be subject to such approval.  No option granted
hereunder may become exercisable unless and until such approval is obtained.

 
2

--------------------------------------------------------------------------------

 

7.              TERM OF PLAN


Options may be granted and Shares may be sold under restricted stock purchase
agreements under the Plan until September 10, 2012, the date of termination of
the Plan.  Notwithstanding the foregoing, each option granted under the Plan
shall remain in effect until such option has been exercised or terminated in
accordance with its terms and the terms of the Plan.


8.              LISTING, REGISTRATION, QUALIFICATION, AND CONSENTS


All options granted under the Plan shall be subject to the requirement that, if
at any time the Board or the Committee shall determine, in its discretion, that
the listing, registration or qualification of the shares subject to options
granted under the Plan, upon any securities exchange or under any state or
federal law, or the consent or approval of any government regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such option or the issuance, if any, or purchase of shares in connection
therewith, such option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board or the
Committee.  Furthermore, if the Board or the Committee determines that any
amendment to any option (including, but not limited to, an increase in the
exercise price) is necessary or desirable in connection with the registration or
qualification of any of its shares under any state securities or “blue sky” law,
then the Board or the Committee shall have the unilateral right to make such
changes without the consent of the optionee.


9.              NONASSIGNABILITY


Nonqualified options shall be transferable (i) by will, by the laws of descent
and distribution, by instrument to an inter vivos or testamentary trust in which
the nonqualified options are to be passed to beneficiaries upon the death of the
optionee or (ii) to the extent and in the manner authorized by the Board or
Committee by gift to members of the optionee’s immediate family.  Immediate
family means a transferee as permitted by Rule 260.140.41 of Title 10 of the
California Code of Regulations which includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law and shall also
include adoptive relationships.  Incentive stock options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the optionee, only by the optionee.   Notwithstanding the
preceding two sentences, in conjunction with the exercise of an option, and for
the purpose of obtaining financing for such exercise, the option holder may
arrange for a securities broker/dealer to exercise an option on the option
holder’s behalf, to the extent necessary to obtain funds required to pay the
exercise price of the option.

 
3

--------------------------------------------------------------------------------

 

10.            WITHHOLDING TAXES


Whenever Shares are to be issued upon the exercise of any option under the Plan
or under any restricted stock purchase agreement, the Company shall have the
right to require the optionee or purchaser to remit to the Company an amount
sufficient to satisfy federal, state, and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.


11.            DEFINITION OF “FAIR MARKET VALUE”


For the purposes of this Plan, the term “fair market value,” when used in
reference to the date of grant of an option or the date of surrender of Shares
in payment for the purchase of Shares pursuant to the exercise of any option, as
the case may be, shall mean the amount determined by the Board or the Committee
as follows:


(a)            If the Shares are listed or have unlisted trading privileges on a
national securities exchange (which for the purposes of this Plan shall also
include the Nasdaq Stock Market National Market), the Shares shall be valued at
their last sale price on the principal national securities exchange (measured by
volume of transactions in such Shares) on which such securities shall have
traded, or, if available, such sales price as reported on the composite tape, on
the last trading day immediately preceding the date of grant or surrender.


(b)            If the Shares are described in either subparagraph (a) or (b)
above but were not traded on the last trading day immediately preceding the date
of grant or surrender, or if prices of the Shares are quoted in the National
Association of Securities Dealers, Inc., Automated Quotation system (but which
not the  National Market System), or if prices of the Shares are published by
the National Quotation Bureau, Inc., then the Shares shall be valued at the
average between the last bid and the last asked prices reported in the Wall
Street Journal or published by the National Quotation Bureau within the 30 days
prior to the date of grant or surrender.


(c)            If the Shares are not described in and valued under subparagraphs
(a) and (b) above, then the Shares shall be valued by the Board or the
Committee, in its sole judgement, in good faith.

 
4

--------------------------------------------------------------------------------

 

ARTICLE II
STOCK OPTIONS


1.              AWARD OF STOCK OPTIONS


Awards of stock options may be made under the Plan under all the terms and
conditions contained herein.  However, in the case of incentive stock options,
the aggregate fair market value (determined as of the date of grant of the
option) of the Shares with respect to which incentive stock options are
exercisable for the first time by such officer or key employee during any
calendar year (under all incentive stock option plans of the Company) shall not
exceed $100,000.  The date on which any option is granted shall be the date of
the Board’s or the Committee’s authorization of such grant or such later date as
may be determined by the Board or the Committee at the time such grant is
authorized.


2.              TERM OF OPTIONS AND EFFECT OF TERMINATION


Notwithstanding any other provision of the Plan, an option shall not be
exercisable after the expiration of ten (10) years from the date of its
grant.  In addition, notwithstanding any other provision of the Plan, no
incentive stock option granted under the Plan to a person who, at the time such
option is granted, owns shares possessing more than 10% of the total combined
voting power of all classes of shares of the Company or of any parent or
subsidiary corporation, shall be exercisable after the expiration of five (5)
years from the date of its grant.


In the event that any outstanding option under the Plan expires by reason of
lapse of time or otherwise is terminated or canceled for any reason, then the
Shares subject to any such option which have not been issued pursuant to the
exercise of the option shall again become available in the pool of Shares for
which options may be granted under the Plan.


3.              CANCELLATION OF AND SUBSTITUTION FOR OPTIONS


The Company shall have the right to cancel any option at any time before it
otherwise would have expired by its terms and to grant to the same optionee in
substitution therefor a new stock option stating an option price which is lower
(but not higher) than the option price stated in the canceled option.  Any such
substituted option shall contain all the terms and conditions of the canceled
option provided, however, that notwithstanding Section 2 of Article II, such
substituted option shall not be exercisable after the expiration of ten (10)
years from the date of grant of the canceled option.

 
5

--------------------------------------------------------------------------------

 

4.              TERMS AND CONDITIONS OF OPTIONS


Options granted pursuant to the Plan shall be evidenced by agreements in such
form as the Board or the Committee shall from time to time determine, which
agreements shall comply with the following terms and conditions.


(a)            Number of Shares and Type of Option


Each option agreement shall state the number of Shares for which the option is
exercisable and whether the option is intended to be an incentive stock option
or a nonqualified stock option.


(b)            Option Price


Each option agreement shall state the exercise price per share or the method by
which such price shall be computed.  The exercise price per share shall be
determined by the Board or the Committee at the date such option is granted.  In
the case of a nonqualified option, the exercise price may be not less than 85%
of the fair market value of the Shares on the date such option is granted.  In
the case of an incentive stock option, the exercise price shall be not less than
100% of the fair market value of the Shares on the date such option is
granted.  Notwithstanding the foregoing, the exercise price per share of a
option granted to a person who, on the date of such grant and in accordance with
Section 425(d) of the Code, owns shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company or of any parent
or subsidiary corporation, shall be not less than 110% of the fair market value
of the Shares on the date that the option is granted.


(c)            Medium and Time of Payment


The exercise price shall be payable upon the exercise of an option in the lawful
currency of the United States of America or, in the discretion of the Board or
the Committee, in Shares or in a combination of such currency and such
Shares.  Upon receipt of payment, the Company shall deliver to the optionee (or
person entitled to exercise the option) a certificate or certificates for the
Shares purchased through such exercise.


(d)            Exercise of Options


Options granted under the Plan shall vest, and thereby become exercisable, at
the time or times, or upon the happening of the events or circumstances,
determined by the Board or the Committee.  All options granted to employees who
are not officers, directors, or consultants shall vest at a rate not less than
20% per year over 5 years from the date of sale.  Options granted to officers,
directors, and consultants may vest at any time or from time to time upon the
satisfaction of reasonable conditions to vesting determined by the Board or
Committee.  Without limiting the other events and circumstances upon which
vesting may be determined, the Board or Committee may make vesting conditioned
upon continued employment by the Company.  The terms under which options shall
vest shall be stated in each option agreement.  The Board or the Committee may,
in its discretion, accelerate (but not delay or postpone) the time or times at
which an option vests.

 
6

--------------------------------------------------------------------------------

 

To the extent that an option has become vested (except as provided in Article
III), and subject to the foregoing restrictions, it may be exercised in whole or
in such lesser amount as may be authorized by the option agreement.  If
exercised in part, the unexercised portion of an option shall continue to be
held by the optionee and may thereafter be exercised as herein provided.


(e)            Termination of Employment Except By Disability or Death


In the event that an optionee who is an employee of the Company shall cease to
be employed by the Company for any reason other than his or her death or
disability, his or her option shall terminate on the date (3) months after the
date that he ceases to be an employee of the Company.  The Committee or the
Board may waive the provisions of this Subsection 4(e) at the date of grant of
an option or at a later date.


(f)             Disability of Optionee


If an optionee who is an employee of the Company shall cease to be employed by
the Company by reason of his or her becoming disabled, such option shall
terminate on the date one (1) year after cessation of employment due to such
disability.  “Disability” means that an employee is unable to carry out the
responsibilities and functions of the position held by the employee by reason of
any medically determinable physical or mental impairment.  The Committee or the
Board may waive the provisions of this Subsection 4(f) at the time of grant of
an option or at a later date if the option is not an incentive stock option.


(g)            Death of Optionee and Transfer of Option


If an optionee should die while in the employ of the Company, or within the
three-month period after termination of his or her employment with the Company
during which he or she is permitted to exercise an option in accordance with
Subsection 4(f) of this Article II, such option shall terminate on the date one
(1) year after the optionee’s death.  During such one-year period, such option
may be exercised by the executors or administrators of the optionee’s estate or
by any person or persons who shall have acquired the option directly from the
optionee by his or her will or the applicable law of descent and
distribution.  During such one year period, such option may be exercised with
respect to the number of Shares for which the deceased optionee would have been
entitled to exercise it at the time of his or her death.  The Committee or the
Board may waive the provisions of this Subsection 4(g) at the date of grant of
an option or at a later date if the option is not an incentive stock option.

 
7

--------------------------------------------------------------------------------

 

ARTICLE III
RECAPITALIZATIONS AND REORGANIZATIONS


The number of Shares covered by the Plan, and the number of Shares and price per
share of each outstanding option, shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a subdivision or consolidation of Shares or the payment of a stock
dividend, or any other increase or decrease in the number of issued and
outstanding Shares effected without receipt of consideration by the Company.


Upon the dissolution or liquidation of the Company, or upon a reorganization,
merger or consolidation of the Company as a result of which the outstanding
securities of the class then subject to options hereunder are changed into or
exchanged for cash or property or securities not of the Company’s issue, or upon
a sale of substantially all the property of the Company to, or the acquisition
of shares representing more than eighty percent (80%) of the voting power of the
shares of the Company then outstanding by, another corporation or person, the
Plan shall terminate, and all options theretofore granted hereunder shall
terminate, unless provision can be made in writing in connection with such
transaction for the continuance of the Plan and/or for the assumption of options
theretofore granted, or the substitution for such options of options covering
the shares of a successor corporation, or a parent or a subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices, in which
event the Plan and options theretofore granted shall continue in the manner and
under the terms so provided.


To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive.


The grant of an option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes or its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 
8

--------------------------------------------------------------------------------

 

ARTICLE IV
SALE OF RESTRICTED STOCK IN LIEU OF GRANT OF OPTIONS


1.              RESTRICTED STOCK


(a)            Number of Shares


Each restricted stock purchase agreement shall state the number of Shares sold
under such agreement.


(b)            Purchase Price


Each restricted stock purchase agreement shall state the purchase price per
Share or the method by which such price shall be computed.  The Purchase price
per Share shall be determined by the Board or the Committee at the date the sale
of the Shares is approved (the “Approval Date”); provided that the purchase
price per Share may be not less than 85% of the fair market value per Share on
the Approval Date and that if the restricted shares are sold to an individual
who owns shares representing more than ten percent of the voting power of all
classes of shares of the Company (or any parent or subsidiary of the Company),
the purchase price per Share may not be less than 100% of the fair market value
per Share on the Approval Date.


(c)            Medium and Time of Payment


The purchase price shall be payable at the time the restricted stock purchase
agreement is executed by the eligible person.  Payment shall be made in the
lawful currency of the United States of America or, in the discretion of the
Board or the Committee, by delivery of a promissory note payable to the Company
in such lawful currency.  Upon receipt of payment, the Company shall deliver to
the eligible person a certificate or certificates for the Shares purchased.


(d)            Repurchase Option


Each restricted stock purchase agreement shall provide that the Company shall
have the option to repurchase the Shares sold under such agreement in the event
the purchaser ceases to be a full time employee of the Company prior to the
vesting of such Shares, or if any other condition to the vesting of the Shares
stated in the restricted stock purchase agreement is not met (the “Repurchase
Option”).  The Repurchase Option may be exercised by the Company during such
period as specified in the applicable restricted stock purchase agreement.  The
price at which the Company may repurchase the Shares upon the exercise of the
Repurchase Option shall be the price at which the Shares were sold to the
eligible person, or such greater price as provided in the applicable restricted
stock purchase agreement approved by the Board or the Committee.  If the
purchaser of Shares under a restricted stock purchase agreement has delivered a
promissory note as payment of all or part of the purchase price of his or her
Shares, the Company may cancel or reduce the principal balance and interest
accrued on that promissory note as payment of all or part of the repurchase
price upon exercise of the Repurchase Option.

 
9

--------------------------------------------------------------------------------

 

(e)            Vesting of Shares.   Shares sold pursuant to a restricted stock
purchase agreement shall vest, and thereby cease to be subject to the Repurchase
Option, at the time or times, or upon the happening of the events or
circumstances, determined by the Board or the Committee.  All Shares sold to
employees who are not officers, directors, or consultants shall vest at a rate
not less than 20% per year over 5 years from the date of sale.  Shares sold to
officers, directors, and consultants may vest at any time or from time to time
upon the satisfaction of reasonable conditions to vesting determined by the
Board or Committee.  Without limiting the other events and circumstances upon
which vesting may be determined, the Board or Committee may make vesting
conditioned upon continued employment by the Company.  The terms under which
Shares shall vest shall be stated in the restricted stock purchase
agreement.  The Board or the Committee may, in its discretion, accelerate (but
not delay or postpone) the time or times at which Shares vest under a restricted
stock purchase agreement.


2.              ESCROW OF UNVESTED SHARES.


The Company may require that all Shares sold under a restricted stock purchase
agreement be held in escrow, on terms satisfactory to the Company, until such
Shares have vested and have been paid for in full (including the payment of any
amount due on any promissory note delivered by the purchaser and secured by such
Shares).


3.              LEGEND ON STOCK CERTIFICATES.


Shares issued under a restricted stock purchase agreement shall include, in
addition to any other legends as may be required by law or by the Board or
Committee, a legend to the following effect:


THESE SHARES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN
AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

 
10

--------------------------------------------------------------------------------

 

ARTICLE  V
MISCELLANEOUS PROVISIONS


1.              RIGHTS AS A STOCKHOLDER


An optionee or a transferee of an option shall have no rights as a shareholder
with respect to any Shares covered by an option until the date of the receipt of
payment (including any amounts required by the Company pursuant to Section 10 of
Article I) by the Company.  No adjustment shall be made as to any option for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
such date, except as provided in Article III.


2.              MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS AND RESTRICTED
STOCK PURCHASE AGREEMENTS


Subject to the terms and conditions and within the limitations of the Plan, the
Board or the Committee may modify, extend, renew, or cancel outstanding options
granted under the Plan and restricted stock purchase
agreements.  Notwithstanding the foregoing, however, no modification of an
option or restricted stock purchase agreement shall, without the consent of the
optionee or purchaser, impair or diminish any rights or obligations under any
option theretofore granted o restricted stock purchase agreement executed under
the Plan, except as provided in Section 8 of Article I.  For purposes of the
preceding sentence, the right of the Company pursuant to Section 3 of Article II
to cancel any outstanding option and to issue in place of such canceled option a
substituted option stating a lower option price shall not be construed as
impairing or diminishing an optionee’s rights or obligations.


3.              OTHER PROVISIONS


The option agreements and restricted stock purchase agreements authorized under
the Plan shall contain such other provisions, including, without limitation,
restrictions upon the exercise of the option or purchase of Shares, or
restrictions required by any applicable securities laws, as the Board or the
Committee shall deem advisable.


4.              APPLICATION OF FUNDS


The proceeds received by the Company from the sale of Shares pursuant to the
exercise of options or under restricted stock purchase agreements will be used
for general corporate purposes.

 
11

--------------------------------------------------------------------------------

 

5.              NO OBLIGATION TO EXERCISE OPTION


The granting of an option shall impose no obligation upon the optionee or a
transferee of the option to exercise such option.


6.              FINANCIAL ASSISTANCE


Except as may be prohibited by law, the Company is vested with authority under
this Plan to assist any employee to whom an option is granted or to whom Shares
are sold pursuant to a restricted stock purchase agreement hereunder (including
any director or officer of the Company or any of its subsidiaries who is also an
employee) in the payment of the purchase price payable on exercise of that
option or under that restricted stock purchase agreement, by lending the amount
of such purchase price (including accepting a promissory note executed by the
employee as consideration for the sale of the Shares at the time the Shares are
issued) to such employee on such terms and at such rates of interest and upon
such security (or unsecured) as shall have been authorized by or under authority
of the Board or the Committee.


7.              FINANCIAL REPORTS.


The Company shall deliver to each grantee of an option a balance sheet of the
Company as at the end of its most recently completed fiscal year, and an income
statement of the Company as of the end of such fiscal year.  Such financial
statements shall be delivered no less frequently than annually; provided, that
such financial statements need not be delivered to any employee whose duties as
an employee assure them access to such financial information.

 
12

--------------------------------------------------------------------------------

 

AMENDMENT TO
BIOTIME, INC.
2002 STOCK OPTION PLAN


Effective December 10, 2004, Article I, Section 4 is amended to read as follows:




4.              SHARES OF STOCK SUBJECT TO THE PLAN


The shares that may be issued under the Plan shall be authorized and unissued or
reacquired common shares, no par value, of the Company (the “Shares”).  The
aggregate number of Shares which may be issued under the Plan shall not exceed
2,000,000, unless an adjustment is required in accordance with Article III.

 

--------------------------------------------------------------------------------

 

2007 AMENDMENT TO
BIOTIME, INC.
2002 STOCK OPTION PLAN


Effective October 15, 2009, Article I, Section 4 is amended to read as follows:




4.              SHARES OF STOCK SUBJECT TO THE PLAN


The shares that may be issued under the Plan shall be authorized and unissued or
reacquired common shares, no par value, of the Company (the “Shares”).  The
aggregate number of Shares which may be issued under the Plan shall not exceed
4,000,000, unless an adjustment is required in accordance with Article III.

 

--------------------------------------------------------------------------------

 

2009 AMENDMENT TO
BIOTIME, INC.
2002 STOCK OPTION PLAN


Effective October 15, 2009, Article I, Section 4 is amended to read as follows:




4.              SHARES OF STOCK SUBJECT TO THE PLAN


The shares that may be issued under the Plan shall be authorized and unissued or
reacquired common shares, no par value, of the Company (the “Shares”).  The
aggregate number of Shares which may be issued under the Plan shall not exceed
6,000,000, unless an adjustment is required in accordance with Article III.
 
 
 

--------------------------------------------------------------------------------